Affirmed and Memorandum Opinion filed August 3, 2006







Affirmed
and Memorandum Opinion filed August 3, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00226-CR
____________
 
JOSE ELOY MEZUA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District
Court
Harris County, Texas
Trial Court Cause No.
1033311
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to robbery on July 11, 2005.  Pursuant to a plea
bargain agreement, the trial court deferred a finding of guilt and placed
appellant under community supervision for five years and assessed a fine of
$500.  On November 9, 2005, the State moved to adjudicate guilt.  After a
hearing, on February 10, 2006, the trial court found the allegations in the
motion true, adjudicated appellant=s guilt, and sentenced him to
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991).  As of this date,
more than sixty days has passed, and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in the
record.  A discussion of the brief would add nothing to the jurisprudence of
the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
3, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).